                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

LISA MORRIS, MICHAEL BUI, and
TUMIKA WILLIAMS on behalf of themselves
and all others similarly situated,

                      Plaintiff,
                                                 CASE NO. 3:18-cv-157-RJC-DSC
v.

BANK OF AMERICA, N.A.,

                      Defendant.


       JOINT MOTION TO EXTEND TIME TO FILE THE JOINT STIPULATED
              PROTECTIVE ORDER AND ESI DISCOVERY ORDER

       COMES NOW, Plaintiffs Lisa Morris, Michael Bui, and Tumika Williams on behalf of

themselves and all others similarly situated (collectively, “Plaintiffs’), and Defendant Bank of

America, N.A. (“BANA”) (collectively, the “Parties”), by and through counsel, and respectfully

move this Court for an Order extending the proposed deadline to file a Joint Motion for Entry of

Stipulated Protective Order and Electronically Stored Information (“ESI”) Discovery Order from

the current proposed deadline of June 16, 2019 to July 2, 2019.

       WHEREAS, on April 25, 2019 the Federal Rule of Civil Procedure (“Rule”) 26(f)

conference of attorneys was held and attended by counsel for Plaintiffs and BANA;

       WHEREAS, the Parties filed a Joint Certificate and Report of Rule 26(f) Conference and

Proposed Discovery Plan on May 2, 2019 [Dkt. 46], which included a proposed June 16, 2019

deadline to file the proposed Stipulated Protective Order and Stipulated ESI Discovery Order;

       WHEREAS, on May 31, 2019, the Court set a scheduling conference on June 25, 2019 to

discuss this case generally, at which the proposed Protective Order and ESI Discovery Order

may be discussed.


                                    1
      Case 3:18-cv-00157-RJC-DSC Document 47 Filed 06/17/19 Page 1 of 4
       WHEREAS, subsequent to the Rule 26(f) conference, Parties have diligently engaged in

working towards agreeing upon a proposed Protective Order and ESI Discovery Order, but have

not yet done so.

       WHEREAS, on June 14, 2019, the Parties met and conferred in regards to the proposed

Protective Order and ESI Discovery Order and agreed that additional time is required to allow

for further negotiations of the terms of the proposed Protective Order and ESI Discovery Order.

       ACCORDINGLY, to facilitate and allow for additional negotiations on the proposed

Protective Order and ESI Discovery Order, the Parties move for an extension to file the proposed

Stipulated Protective Order and ESI Discovery Order from June 16, 2019 to July 2, 2019.

       This 17th day of June 2019.

                                            Respectfully submitted,

                                            /s/ Brian A. Kahn

                                            Brian A. Kahn
                                            N.C. State Bar No. 29291
                                            Jasmine K. Gardner
                                            N.C. State Bar No. 47853
                                            MCGUIREWOODS LLP
                                            201 North Tryon Street, Suite 3000
                                            Charlotte, North Carolina 28202
                                            Telephone: (704) 343-2000
                                            Facsimile: (704) 343-2300

                                            Cynthia C. Guerin (admitted pro hac vice)
                                            Texas State Bar No. 03802100
                                            MCGUIREWOODS LLP
                                            2000 McKinney Avenue, Suite 1400
                                            Dallas, Texas 75201
                                            Telephone: (469) 379-3906
                                            Facsimile: (214) 273-7485




                                    2
      Case 3:18-cv-00157-RJC-DSC Document 47 Filed 06/17/19 Page 2 of 4
                             Carolee A. Hoover (admitted pro hac vice)
                             California State Bar No. 282018
                             MCGUIREWOODS LLP
                             Two Embarcadero Center, Suite 1300
                             San Francisco, CA 94111
                             Telephone: (415) 844-9944

                             Attorneys for Defendant Bank of America, N.A.



                             /s/ David M. Wilkerson
                             Larry McDevitt
                             NC State Bar No. 5032
                             David M. Wilkerson
                             NC State Bar No. 35742
                             The Van Winkle Law Firm
                             11 North Market Street
                             Asheville, NC 28801
                             (828) 258-2991
                             dwilkerson@vwlawfirm.com
                             lmcdevitt@vwlawfirm.com


                             Jeffrey D. Kaliel
                             Sophia Gold
                             KALIEL PLLC
                             1875 Connecticut Ave., NW, 10th Floor
                             Washington, D.C. 20009
                             (202) 350-4783
                             jkaliel@kalielpllc.com
                             sgold@kalielpllc.com
                             Attorneys for Plaintiff and the Putative Class


                             Admitted Pro Hac Vice
                             James J. Pizzirusso
                             HAUSFELD LLP
                             1700 K St., NW, Ste 650
                             Washington, DC 20006
                             (202) 540-7154
                             jpizzirusso@hausfeld.com
                             Attorneys for Plaintiff and the Putative Class
                             Admitted Pro Hac Vice




                              3
Case 3:18-cv-00157-RJC-DSC Document 47 Filed 06/17/19 Page 3 of 4
                                  CERTIFICATE OF SERVICE

                 I hereby certify that on June 17, 2019, I electronically filed the foregoing

document entitled JOINT MOTION TO EXTEND TIME TO FILE THE JOINT

STIPULATED PROTECTIVE ORDER AND ESI DISCOVERY ORDER with the Clerk of

the Court for the United States District Court, Western District of North Carolina using the

CM/ECF system and served a copy of same upon all counsel of record via the Court’s electronic

filing system.

                                                /s/ Brian A. Kahn
                                                Brian A. Kahn




                                    4
      Case 3:18-cv-00157-RJC-DSC Document 47 Filed 06/17/19 Page 4 of 4
